Citation Nr: 1624703	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-47 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability rated as 10 percent disabling from March 9, 2005 to March 28, 2007.  

2.  Entitlement to an increased rating for a left knee disability rated as 20 percent disabling from March 29, 2007 to December 6, 2007.  

3.  Entitlement to an increased rating for a right knee disability rated as 10 percent disabling from March 9, 2005 to October 11, 2006. 

4.  Entitlement to an increased rating for a right knee disability rated as 30 percent disabling from December 1, 2007 to March 20, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board in Washington, D.C. in November 2010.  A transcript of the hearing is associated with the claims file.  The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  From March 9, 2005 to March 28, 2007, the Veteran's left knee disability did not result in limitation of flexion to 30 degrees or fewer, or limitation of extension to 15 degrees or greater.

2.  From March 29, 2007, to December 6, 2007, the Veteran's left knee disability did not result in limitation of flexion to 15 degrees or fewer, or limitation of extension to 20 degrees or greater.

3.  From March 9, 2005 to October 11, 2006, the Veteran's right knee disability did not result in limitation of flexion to 30 degrees or fewer, or limitation of extension to 15 degrees or greater.  

4.  From December 1, 2007 to March 20, 2009, the Veteran's right knee disability did not result in chronic residuals of knee replacement with severe painful motion or weakness, ankylosis, recurrent subluxation or lateral instability, dislocated or removal of cartilage, limitation of extension to 30 degrees or greater, or tibia and fibula impairment.  


CONCLUSIONS OF LAW

1.  From March 9, 2005 to March 28, 2007, and from March 29, 2007 to December 6, 2007, the criteria for increased ratings for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, 5261 (2015). 

2.  From March 9, 2005 to October 11, 2006, and from December 1, 2007 to March 20, 2009, the criteria for increased ratings for a right knee disability are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5055; 5256; 5257, 5257, 5258, 5260, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that examinations are in order.  Nor has there been any allegation that VA failed to adequately assist the Veteran in developing his claim.  Thus, adjudication of the appeal may proceed.

Procedural History

The instant case was previously before the Board in February 2015, at which time the Board issued a decision denying the Veteran's claims of increased ratings for the left and right knee for the periods set forth on the title page.  The Veteran appealed the Boards decision to the United States Court of Appeals for Veterans Claims (Court) which, in January 2016, issued an order granting a Joint Motion for Remand, vacating the February 2016 Board decision in part and remanding the Veteran's claims for further consideration.  The case is once again before the Board for appellate review.

The Joint Motion for Remand set forth the following specific issues for the Board to decide: (1) entitlement to an increased left-knee disability rating, in excess of 10 percent, for the period from March 5, 2005 to March 28, 2007, and in excess of 20 percent for the period from March 29, 2007 to March 28, 2007, both pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260-5261; and (2) entitlement to an increased right-knee disability rating in excess of 10 percent for the period from March 9, 2005 to October 11, 2006, pursuant to 38 C.F.R. § 4.71a, DC 5260-5261, and in excess of 30 percent for the period from December 1, 2007 to March 19, 2009, pursuant to 38 C.F.R. § 4.71a, DC 5055.  

The remainder of the Board's February 2015 decision is intact.  The parties specifically agreed the Veteran was not appealing the Board's denial of entitlement to an increased disability rating for either knee under the alternative diagnostic codes 5256, 5257, 5258, 5262, except as directed by DC 5055.  Thus, the Board will only consider the alternative diagnostic codes 5256, 5257, 5258, and 5262 to the extent required by DC 5055, which the parties agree only pertain to the Veteran's claim for an increased right-knee rating during the period December 1, 2007 to March 20, 2009.  See January 2016 Joint Motion for Remand P. 1-2.
 
Summary of the Medical Evidence

March 2005 VA treatment records reveal that the Veteran denied joint pain or swelling and had no limitations of mobility, history of falls, or impairment of gait/transferring.  A subsequent March 2005 VA treatment record reveals the Veteran's history of bilateral knee pain, worse on the right.  The Veteran reported the pain was exacerbated by walking, climbing stairs, and prolonged standing. A May 2005 VA treatment record reveals the Veteran's history of hearing or feeling a "pop" in his right knee when he walks.  He also reported swelling "from time to time" and indicated that his right knee will "bother" him after heavy lifting.  He reported that the knees had been "bothering"" him for "a few" years but became unbearable four months earlier.  He reported locking but denied buckling or giving way.  He stated that the knees "sometimes" lock "a little" with walking. Examination revealed full extension and flexion to approximately 135 degrees with pain on acute flexion.  There was no joint effusion.  There was some patellofemoral discomfort.  Ligaments were intact, and the Veteran walked without significant limp.  The diagnosis was "probably some [degenerative joint disease] with some chondromalacia" and rule out meniscus injury.

In May 2005, the Veteran reported a "drastic" worsening of his condition since the 1970s.  He reported that prolonged walking, lifting objects, and certain weather condition caused great discomfort.  May 2005 X-ray images showed bilateral osteoarthropathy.

A June 2005 VA examination record reveals the Veteran's history of a significant increase in bilateral knee pain with swelling in the previous six to eight months.  The Veteran also reported occasional locking.  He indicated that the pain was not debilitating; he could perform his daily activities and did not use supportive devices.  He did not claim weakness, fatigability, decreased endurance, incoordination, or flare-ups.  Examination revealed a generally normal gait.  There was slight swelling in either knees but no demonstrated instability or deformity. Active range of motion was 0 to 100 degrees bilaterally.  No weakness, fatigability, decreased endurance, or incoordination was noted.  The examiner diagnosed increased bilateral knee pain with swelling and bilateral osteoarthropathy.

A July 2005 VA treatment record reveals that there was no swelling with full extension but resistance and crepitus on range of motion.  There was an increase in discomfort with acute flexion.  Range of motion was from 0 to 135 degrees with pain.  McMurray test was painful.  Magnetic resonance imaging (MRI) showed degenerative changes and meniscal tear in each knee.  An October 2005 VA treatment record reveals the Veteran's history of increased knee pain and swelling for approximately five days, since lifting approximately 30 to 50 pounds of files.  He also reported inability to straighten the left knee for 30 to 45 minutes after the incident.  Examination revealed no swelling with full extension but resistance and crepitus on range of motion and increased discomfort on acute flexion.  Motion was from 0 to 135 degrees albeit with pain.  McMurray test was painful, and there was very little joint effusion.  A November 2005 VA treatment record indicates that the Veteran had normal range of motion without limitation.  The Veteran did not have a history of falls.  December 2005 VA treatment records reveal that the knees were painful on movement, but there was no swelling or deformity and range of motion was normal.  Range of motion was noted to be performed "without difficulty" on one occasion but with pain, guarding, and slowness on another.

January 2006 VA treatment records reveal that the knees had normal range of motion though painful and guarded in the end ranges.  X-ray images showed degenerative and spurring changes but no joint effusion or fracture.  A June 2006 VA treatment record reveals the Veteran's history of knee pain, worse on the right.  The Veteran indicated that he was working and that the job tasks increased knee pain.  The record notes that the Veteran could straighten the knee and flex to approximately 90 degrees.  A February 2006 VA treatment record reveals the Veteran's history of painful knees.  Examination showed no effusion.  There was significant medial joint line tenderness, but cruciate and collateral ligaments were stable.  X-ray images showed severe degeneration.  The examiner provided some pull-on elastic supports based on the Veteran's history of "sometimes" having the "feeling of possible giving way of the knees." The examiner found the reported feeling was probably because of the bilateral narrowing of the medial compartments.

A July 2006 VA examination record reveals the Veteran's history that the knees had gotten "much worse" in the previous two years.  With regard to the right knee, the Veteran reported instability, locking, weakness, pain, and near-constant swelling. He denied any true acute flares, explaining that the knee hurt "all the time."  He reported he was put on restrictive duty at work because he could not stand on his feet.  With regard to his left knee, he reported locking, swelling, pain, weakness, and fatigability.  He denied acute flares.  The record notes that the Veteran walked with a distinct limp.  Examination of the right knee revealed some swelling, no crepitus, and motion from 0 to 70 degrees.  The knee appeared stable.  Examination of the left knee revealed crepitus and motion from 0 to 80 degrees.  The knee appeared stable.  The examiner noted that X-ray images showed bilateral degenerative joint disease.

An August 2006 VA treatment record reveals a history of painful knees, which were interfering with activities of daily living, standing, and walking.  The Veteran estimated the pain as 3/10.  He presented as ambulatory with braces on both knees and a cane.  Examination revealed painful crepitus with range of motion bilaterally and motion to 120 degrees.  There was minimal effusion.  An October 2006 VA treatment record reveals the Veteran's history of right knee pain, swelling, locking, popping, and instability.  The Veteran subsequently underwent a total right knee replacement arthroplasty on October 11, 2006.  The surgical record indicates that the Veteran denied a history of falls in the previous six months.  A December 2006 VA treatment record reveals that the Veteran did not have a history of falls.

A January 2007 VA treatment record reveals the Veteran's history of increased left knee pain.  However, the findings and a previous January 2007 VA treatment record indicate that the complaints pertained to the right knee.  A January 2007 VA treatment record indicates the Veteran was working for approximately one month until "his knees went out on him in July 2006."  A February 2007 VA treatment record indicates that the Veteran had a normal gait.

A March 2007 VA examination record reveals the Veteran's history of right knee swelling, weakness, instability, and pain since the total knee replacement.  He denied locking.  The Veteran reported that he was unable to walk up and down stairs.  With respect to the left knee, the Veteran reported swelling, weakness, instability, and pain.  The record notes that testing was "almost" impossible.  The Veteran was using a TENS unit over the knee due to constant pain.  The Veteran indicated that he was unable to walk up and down stairs because the knee locked.  He denied acute flares.  Examination revealed motion of the right knee from +15 degrees to 90 degrees, limited by pain and stiffness.  The left knee had motion from 15 to 40 degrees with limitation by severe pain.  There was no change with repetitive testing.  The record notes that the Veteran walked with an extreme limp and a cane.

April 2007 VA treatment records reveal the Veteran's history of a recent increase of left knee pain.  The pain was estimated as a 2-3/10 and was indicated to be activity-related.  He denied any recent injury or fall.  An October 2007 VA treatment record reveals a history of severe left knee pain and difficulty walking.  Examination revealed no effusion or malalignment of the left knee.  Motion was from 0 to 110 degrees, there was tenderness over the medial and lateral joint spaces, and a patella compression test was positive. X-ray images showed osteoarthritis.  A subsequent October 2007 VA treatment record revealed motion from 6 to 120 degrees in the right knee and 0 to 105 degrees in the left knee.  The Veteran ambulated with a cane and limped, especially when initiating ambulation.  A subsequent October 2007 VA treatment record reveals that the Veteran had slight tenderness of the left knee with minimal swelling but no effusion.  Range of motion was intact in the left knee but limited by crepitus and pain in the right knee.  There was no dislocation or laxity and the Veteran had good stability.  A November 2007 VA treatment record reveals the Veteran's history of pain and bilateral weakness.  He reported multiple falls.  He explained that he fell approximately twice a week though he was "very careful" to navigate the stairs.  He also reported high pain levels.  December 2007 VA treatment record, dated prior to the left knee replacement surgery, reveals the Veteran's history that he could ambulate four blocks and stand 10 minutes.  The records note that he used a cane but denied a history of falls.  Examination revealed that the left knee had motion from 5 to 125 degrees and was stable.  The right knee had motion from 0 to 120 degrees.

A January 2008 VA progress note references the right but not left knee, and indicates the Veteran's pain score was 2 out of 10.  Another January 2008 VA progress note references right knee pain specifically, and indicates a pain score of 7. A February 2008 VA progress note reveals a pain score of 5 for knee pain.  

A March 2008 VA treatment record reveals the Veteran's history of constant knee pain but no swelling. The Veteran also reported limitation of movement in the knees.  Examination revealed edema, full extension, and limitation of flexion to 45 degrees on the left and 60 degrees on the right.  A June 2008 VA treatment record reveals a negative history as to falls in the previous six months.  The Veteran's pain score was recorded as 4 in regards specifically to his right knee pain.  An October 2008 VA treatment record revealed moderate effusion and pain with range of motion affecting the Veteran's gait.  

In November 2008, a VA treatment record indicates the Veteran's knees were bothering him more over the last few months and that they were swollen over the last two days.  He had a pain score of 8 out of 10.  Another November VA treatment record revealed "significant pain" in the knees.  Another November 2008 VA treatment record revealed a pain score of 9 out of 10.  

A January 2009 VA treatment record reveals the Veteran's history of pain and stiffness in the knees, aggravated by walking, standing, dressing, using steps, and carrying.  Examination revealed mild swelling and general tenderness.  The Veteran reported he was unable to perform extended activity secondary to weakness and he had increased knee pain with bending and stair climbing.  There was mild crepitus. Examination revealed motion from 0 to 75 degrees.  Strength was 2+/5 with flexion and 3/5 with extension.

A March 11, 2009, VA treatment record reveals that the Veteran reported pain but no swelling.  The Veteran denied a history of falls in the previous three months, and gait/transferring was normal.  Musculoskeletal assessment revealed normal range of motion.  The record indicates that the Veteran moved all extremities "well" and ambulated without assistance.  A March 2009 record indicates the Veteran had persistent pain at a level of 8 out of 10 due to his arthritis.  His knees reportedly interfered with functioning.  

A March 2009 VA examination record reveals the Veteran's history of pain, stiffness, swelling, and limitation of function, especially the right knee.  The Veteran reported an inability to stand for more than a few minutes or walk for further than a few yards.  Gait was antalgic, and the Veteran had poor propulsion.  There was inflammatory arthritis, which resulted in severe impairment of health.  Examination of the right knee showed edema, effusion, and heat.  There was crepitation but no grinding, instability, or patellar or meniscal abnormality.  The left knee had bony joint enlargement, edema, and effusion but no crepitation, clicks or snaps, grinding, instability, or patellar or meniscal abnormality.  There was moderate weakness bilaterally.  Range of motion testing revealed motion from 0 to 70 degrees in the left knee with pain from 50 degrees, and 0 to 35 degrees in the right knee with pain from 25 degrees.  After repetition, flexion of the left knee was limited to 50 degrees, and flexion of the right knee was limited to 25 degrees.  There was no ankylosis.  The Veteran was not working, and the reason given for his unemployment was severe arthritis involving the knees.  The Veteran was diagnosed with bilateral knee osteoarthrosis, status-post bilateral total knee arthroplasty with further symptomatic worsening and functional limitation.  The examiner found the knee disabilities resulted in decreased manual dexterity, problems with lifting and carrying, weakness or fatigue, decreased fatigue strength in the lower extremity, and pain.

Analysis

March 9, 2005, to March 28, 2007 - Left Knee

From March 9, 2005, to March 28, 2007, the Veteran's left knee disability is assigned a 10 percent rating for painful motion of the left knee that is otherwise noncompensable under the limitation of motion criteria.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.

A higher rating is not available from March 9, 2005, to March 28, 2007 under Diagnostic Code 5260 or 5261, even after consideration of pain and other functional limitation.  During this period, the evidence indicates the Veteran is consistently able to flex to at least 80 degrees and fully extend on examination, and there is no evidence of additional limitation after repetition.  The Veteran reported a temporary inability to fully straighten the leg in October 2005. The Veteran did not specify how limited extension was during this episode, however, and the record does not suggest that the Veteran ever had limitation of extension to 15 degrees.  Shortly after the incident, once he sought treatment, his range of motion was from 0 to 135 degrees (nearly full range of motion) albeit with pain.  

In the absence of evidence of any episode of limited flexion to 30 degrees, or evidence of extension limited to 15 degrees, the Board finds a rating higher than 10 percent is not warranted based on limitation of flexion or extension during this period pursuant to DC 5260-5261.

The Board recognizes that a  Veteran  may  be  entitled  to  a  higher  disability  evaluation  than  that supported by mechanical application of relevant Diagnostic Codes where there is evidence that his disability causes functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss is "the inability . . . to perform the normal working movements of the body with normal excursion, strength, speed, coordination [,] and endurance," including as due to pain.  38 C.F.R. § 4.40.  A  higher  disability  evaluation  may also be awarded where there is a reduction  of  a  joint's  normal  excursion  of movement in different planes, including changes in   the joint's range of movement, strength, fatigability, or coordination.  38 C.F.R. § 4.45.  This includes "range-of-motion loss specifically due to pain and any functional loss during flare-ups."  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011); e.g., DeLuca, 8 Vet.App. at 206-207.

The record reveals the Veteran's left knee disability during this period resulted in some functional loss.  For example, in addition to the limitation of motion detailed above, the Veteran reported locking of the knee, and that his knee pain was exacerbated by activities such as walking, climbing stairs, and prolonged standing.  He had difficulty lifting objects.  He had painful motion such as discomfort with flexion and extension.  The Veteran reported difficulty doing his job due to increased knee pain, and he complained of his knee "giving way."  The Veteran had crepitus and complained of instability, weakness, and pain.  See e.g., March 2005, May 2005, June 2005, July 2005, January 2006, July 2006, August 2006, January 2007 VA treatment records; March 2007 VA examination.  

However, the objective evidence of record indicates the Veteran's functional loss does not limit his functional range of motion to a degree which would warrant a higher disability rating.   The range of motion demonstrated by the Veteran during this period exceeds what would be required for a noncompensable rating for flexion or a rating greater than 10 percent for extension, even after repetition.  Thus, taking into account subjective complaints of pain, and other factors such as weakness, locking, and difficulty with activities such as walking, standing, lifting, and climbing stairs, the Veteran's left knee disability nonetheless did not manifest in functional loss to a degree warranting a rating higher than 10 percent.

March 29, 2007 to December 6, 2007 - Left Knee

From March 29, 2007 to December 6, 2007, the Veteran's left knee disability is assigned a 20 percent rating for limitation of flexion and a 20 percent rating for limitation of extension.  A rating higher than 20 percent is not warranted based on limitation of extension or flexion as there is no evidence of flexion limited to 15 degrees or extension limited to 20 degrees, to include during flare-ups.  In this regard, the Board notes that flexion is never noted to be limited to fewer than 40 degrees or extension limited to more than 15 degrees during this period, and the Veteran does not report additional limitation during flare-ups. 

As noted above, the Board recognizes that a Veteran may be entitled to a higher disability evaluation than that supported by mechanical application of relevant Diagnostic Codes where there is evidence that his disability causes functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  During this period, the Veteran reported left knee weakness, instability, and pain.  He had difficulty walking up and down stairs due to his knee locking.  His left knee motion was restricted due to severe pain.  He had difficulty walking.  He ambulated with a cane and walked with a limp.  See, e.g., March 2007, April 2007, October 2007 VA treatment records.  

Nevertheless, during this period, there is insufficient evidence the Veteran's functional loss resulted in left knee flexion limited to 15 degrees or fewer, or extension limited to 20 degrees or greater.  There is insufficient evidence the Veteran experienced additional limitation during flare-ups during this period.  Despite reporting severe pain, the Veteran's left knee was capable of 15 degrees flexion and 40 degrees extension during the March 2007 VA examination.  In April 2007, the motion of his left knee was 0 to 110 degrees.  In October 2007, his left knee motion was 0 to 105 degrees despite subjective complaints of painful motion.  In sum, even taking into account subjective complaints of pain and functional loss, there is insufficient evidence such functional loss resulted in limitation of motion warranting a rating higher than 20 percent.  See DC 5260-5261.  


March 9, 2005 to October 11, 2006 - Right Knee

From March 9, 2005 to October 11, 2006, the Veteran's right knee disability is assigned a 10 percent rating for limitation of flexion.  The Board has considered whether a higher rating is warranted, or, whether a separate rating is warranted based on limitation of extension.  The evidence, however, does not support an increased rating.  A rating higher than 10 percent is not warranted at any time during this period under Diagnostic Code 5260 and/or 5261.  The evidence indicates that the Veteran is consistently able to flex to at least 70 degrees and fully extend, and there is no evidence of additional limitation after repetition or flare-ups. 

As noted above, the Board recognizes a Veteran may be entitled to a higher disability evaluation than that supported by mechanical application of relevant Diagnostic Codes where there is evidence that his disability causes functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges that the record includes histories of pain on use of the right knee, and evidence of functional impairment.  In this regard, the Veteran reported difficulty with prolonged walking, lifting objects, and weather sensitivity during this period as a result of his right knee disability.  He had painful crepitus and motion.  He reported difficulty at work due to bilateral knee pain as a result of standing.  He made general complains of weakness and instability.  He complained of feelings of "giving way" of the right knee.  See e.g., March 2005, July 2005, January 2006, August 2006, October 2006 VA treatment records; June 2005, July 2006 VA examinations.  

Nevertheless, the functional loss demonstrated by the Veteran during this period does not warrant a rating higher than 20 percent, even after taking into account repetition and subjective factors such as pain.  The evidence indicates the Veteran is consistently able to flex to at least 70 degrees and fully extend, and there is no evidence of additional limitation after repetition or flare-ups.  A March 2005 VA treatment record revealed 0 to 135 degree motion, a June 2005 VA examination revealed 0 to 100 degrees motion, a July 2005 VA treatment record revealed 0 to 135 degrees motion, a January 2006 VA treatment record revealed 0 to 90 degrees motion, and a July 2006 VA examination revealed 0 to 70 degree motion of the right knee.  In sum, after taking into account painful motion, and other evidence of functional loss, there is insufficient evidence the Veteran's right knee disability during this period warrants a compensable rating for limitation of extension, or a rating higher than 10 percent for limitation of flexion.  

December 1, 2007 to March 20, 2009 - Right Knee

From December 1, 2007 to March 20, 2009, the Veteran's right knee disability is rated at 30 percent under Diagnostic Code 5055.  Diagnostic Code 5055 provides a minimum 30 percent rating for a knee replacement.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  These diagnostic codes provide higher ratings for unfavorable ankylosis, limitation of extension to at best 30 degrees, or loose motion requiring a brace.  Compensable ratings may also be assigned for recurrent subluxation or lateral instability, or, dislocated or removal of cartilage.  Diagnostic Code 5257, 5258, 5259.

The evidence does not establish the Veteran had impairment approximating the 60 percent rating during this period due to limitation of motion.  An October 2007 VA treatment record revealed right knee motion of 6 to 120 degrees.  In November 2007, he had right knee motion from 0 to 120 degrees.  In March 2008, he had right knee motion from 0 to 60 degrees.  A March 2009 VA treatment record revealed normal range of motion and indicates the Veteran moved all extremities "well" and ambulated without assistance.  In sum, during this period, the Veteran had motion from at least 0 to 60 degrees and the residuals of his knee replacement surgery did not warrant an evaluation in excess of 30 percent for limitation of motion.   

There is no competent evidence during this period the Veteran's right knee disability manifested in knee ankylosis, cartilage dislocation or removal, loose motion, or tibia and fibula impairment.  Thus, an increased rating is not warranted based on Diagnostic Codes 5256, 5258, 5259, and 5262. 

The Board has considered whether the Veteran experienced chronic residuals consisting of severe painful motion or weakness during this period.  In January 2008, the Veteran reported a pain score of 2 out of 10.  A subsequent January 2008 progress note references a pain score of 7 (though it does not specifically mention the right knee).  A February 2008 progress note reveals a pain score of 5 specifically for right knee pain.  In March 2008, the Veteran complained of constant knee pain with limitation of movement and denied a history of falls in the previous six months.  His pain score was 4.  In November 2008, the Veteran reported painful bilateral knee swelling, with a pain score of 8.  A subsequent November 2008 report revealed a pain score of 9.  In January 2009, the Veteran had pain and stiffness in his knees with crepitus.  There is no pain score nor any mention of falling at this time.  He reportedly could not perform extended activity secondary to weakness.  He required the use of a cane.  A March 2009 VA treatment record indicates the Veteran denied a history of falls in the previous three months and his gait was normal.  He had normal range of motion.  Subsequently, in March 2009, the Veteran reported a pain score of 8 out of 10.  A March 2009 VA examination, conducted just after the period in question, found "moderate" weakness bilaterally.  

Based on the evidence, the Board determines the Veteran did not experience chronic residuals consisting of severe painful motion or weakness during this period.  The Board acknowledges the Veteran's complaints of painful motion.  The record, however, reveals that when he was explicitly asked to describe his pain level, the Veteran reported pain levels measuring 8 or 9 on only three separate occasions (twice in November 2008 and once in March 2009).  During this period, the Veteran experienced fluctuating levels of pain, and reported pain levels as low as 2, 4, and 5, which suggests his pain was not chronically severe.

While the Veteran complained of weakness in his right knee, he explicitly denied a history of recent falls in March 2008 and March 2009.  The Board recognizes the Veteran's testimony, in which he described weakness in his right knee, and feelings of "locking up" and giving way.  See Hearing Transcript P. 6.  The Board does not doubt that, occasionally, he experienced right knee weakness.  However, the Veteran conceded having a difficult time remembering which symptoms he experienced during each time period.  Id.  Moreover, regarding the severity of his disability, the Board affords more probative value to the medical evidence showing the Veteran's described symptomatology than to the Veteran's lay statements at his hearing.  The Board finds that a person's statements to a medical professional is highly probative evidence on the matter of the presence of symptomatology, as it would be expected that a person would provide accurate information in this context.  

The medical treatment records as well as a VA examination during this period reveal the Veteran denied falling on several occasions, and he has never been diagnosed with recurrent subluxation or lateral instability.  While he at times required the use of a cane prior to December 2007, none of the physicians during the period from December 2007 to March 2009 specify the Veteran required a cane, and a March 2009 treatment record specifically indicates he ambulated without assistance.  While the Veteran had painful motion affecting his gait in March 2008, and complained of painful swollen knees in November 2008, a March 2009 record on the other hand reveals he had a normal gait.  Thus, the preponderance of the evidence reveals the weakness in his right knee was not chronically severe.

In sum, while the Veteran experienced some painful motion, weakness, and at times an altered gait, there is insufficient evidence these symptoms were sufficiently chronic and severe during this period.  This is evidenced by the several reports documenting no history of falls, normal range of motion, and a normal gait.  Nor is there sufficient evidence the Veteran's functional loss during this period included limitation of motion of the right knee to a degree which would warrant an evaluation in excess of 30 percent.  The weight of the evidence is against a finding of an increased rating due to a right knee disability during this period.    


ORDER

Entitlement to an increased rating for a left knee disability from March 9, 2005 to March 28, 2007 is denied.  

Entitlement to an increased rating for a left knee disability from March 29, 2007 to December 6, 2007 is denied.  

Entitlement to an increased rating for a right knee disability from March 9, 2005 to October 11, 2006 is denied. 

Entitlement to an increased rating for a right knee disability from December 1, 2007 to March 20, 2009 is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


